Court of Appeals
of the State of Georgia

                                                September 15, 2014
                                        ATLANTA,__________________

The Court of Appeals hereby passes the following order:

A14A1976. RESERVATION SERVICES GROUP, LLC v. STATE OF
    GEORGIA.

      The State of Georgia, acting through the Governor’s Office of Consumer
Protection, served an investigative demand on Reservation Services Group, LLC
(“RSG”), a Florida company, pursuant to OCGA § 10-1-403 (a). RSG refused to
comply with the demand. The State then filed a petition in superior court to compel
compliance with the investigative demand pursuant to OCGA § 10-1-404 (b). The
superior court granted the petition, and RSG appealed directly to this Court.
      The State has moved to dismiss the appeal on the ground that RSG could obtain
appellate review only by filing an application for discretionary appeal under OCGA
§ 5-6-35 (a) (1). That Code section requires a discretionary application in “[a]ppeals
from decisions of the superior courts reviewing decisions of . . . state and local
administrative agencies.” In Tri-State Building & Supply v. Reid, 251 Ga. 38 (302
SE2d 566) (1983), the Supreme Court held that an investigative demand is a
“decision” of a state agency, and that a superior court’s review of that decision must,
therefore, be appealed by discretionary application. RSG argues that Tri-State does
not apply because there, the defendant filed an action in superior court to quash the
investigative demand, whereas here, the State filed an action to compel compliance
with the demand. This is a distinction without a difference; in both cases, the superior
court reviewed a decision of a state agency.
      Based on the Supreme Court’s controlling decision in Tri-State, the State’s
motion to dismiss is GRANTED and this appeal is hereby DISMISSED for lack of
jurisdiction due to RSG’s failure to comply with the discretionary appeal procedure.
      Our previous order granting oral argument in this case is vacated.


                                      Court of Appeals of the State of Georgia
                                                                        09/15/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                       , Clerk.